Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 12/15/2020 claims, is as follows: claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see p. 10-14, filed 12/15/2020, with respect to Claims 1, 10, and 15 have been fully considered and are persuasive. The rejections of Claims under U.S.C 103 are withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant David Muzilla on 03/23/2021. The application has been amended as follows: 
1. (Current Amended): An additive manufacturing system, comprising: 
an array of multiple electrodes for sequentially depositing material layer by layer to form a three-dimensional (3D) part; 
a power source configured to provide electrical power for establishing a welding arc for each electrode of the array of multiple electrodes; 

a controller configured to: 
operate the additive manufacturing system at a first deposition rate to form first resolution contour portions of at least two deposited features within a layer of the part, and 
operate the additive manufacturing system at a second deposition rate, to form second resolution fill portions of the at least two deposited features within the layer of the part, at least in part by providing variable width deposition across the layer of the part at the second deposition rate using a variable number of electrodes of the array of multiple electrodes, 
wherein each of the at least two deposited features are of varying width and length within the layer, 
wherein each of the at least two deposited features comprises the first resolution contour portion and the second resolution fill portion, and 
wherein the first deposition rate is lower than the second deposition rate and the first resolution is higher than the second resolution.
10. (Current Amended) An additive manufacturing method, the method comprising:
operating an additive manufacturing system at a first deposition rate to form first resolution contour portions of at least two deposited features within a first layer of a three-dimensional (3D) part; and 
operating the additive manufacturing system at a second deposition rate, to form second resolution fill portions of the at least two deposited features within the first layer 
wherein each of the at least two deposited features are of varying width and length within the first layer, 
wherein each of the at least two deposited features comprises the first resolution contour portion and the second resolution fill portion, and 
wherein the first deposition rate is lower than the second deposition rate and the first resolution is higher than the second resolution.
15. (Current Amended) An additive manufacturing system for sequentially depositing material layer by layer to form a three-dimensional (3D) part, the system comprising: 
a first subsystem configured to deposit material at a first deposition rate to form first resolution contour portions of at least two deposited features within a layer of the part; 
a second subsystem configured to deposit material at a second deposition rate, to form second resolution fill portions of the at least two deposited features within the layer of the part, wherein the second subsystem includes: 
an array of multiple electrodes; 
a power source configured to provide electrical power for establishing a welding arc for each electrode of the array of multiple electrodes; 
a drive roll configured to independently drive each electrode of the array of multiple electrodes; and 

wherein each of the at least two deposited features are of varying width and length within the layer, 
wherein each of the at least two deposited features comprises the first resolution contour portion and the second resolution fill portion, and 
wherein the first deposition rate is lower than the second deposition rate and the first resolution is higher than the second resolution.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-20 are indicated because:
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as “wherein each of the at least two deposited features are of varying width and length within the layer, and wherein each of the at least two deposited features comprises the first resolution contour portion and the second resolution fill portion, and wherein the first deposition rate is lower than the second deposition rate and the first resolution is higher than the second resolution” recited in claims 1, 10, and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761